DETAILED ACTION
Claims 1-5, 7-11, 13-23, 25, 26, and 28-32 are presented for examination.
Claims 1, 11, 19, and 26 are amended.
Claims 6, 12, 24, and 27 are canceled.
Claims 31 and 32 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 16-23, 25, 26, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., (hereinafter Cao), U.S. Publication No. 2020/0259600, in view of Ren et al., (hereinafter Ren), U.S. Publication No. 2020/0177320.

As per claim 1, Cao discloses a method of wireless communications by a relay node [fig. 6A, paragraphs 0001, 0075, 0098, a method of wireless communications by a relay node (the SL communication capabilities of UE cooperation)], comprising: 
attempting, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 
encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is different from the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is different from the first encoding configuration (two different categories, first DL multicast phase; second SL HARQ feedback)], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration that is different from the first encoding configuration associated with the plurality of first transport block portions that are received on the first link  [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration that is different from the first encoding configuration associated with the plurality of first transport block portions that are received on the first link  (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; and
transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].
Cao does not explicitly disclose second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link.
However, Ren teaches second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link [fig. 2, paragraphs 0014, 0031, 0062, 0073, 0098, 0102, 0105, 0107, 0122, second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link (codeword indication information may alternatively be multiplexed with a rank indicator (RI) field, that is, the joint coding information may indicate not only a codeword, but also a rank; using a codeword identifier (multiple codewords (first and second)) currently scheduled and a rank and transmission precoding corresponding to the codeword; wherein the multiple codewords comprise different rank)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including encoding according to a second rank that is different from a first rank as taught by Ren because it would provide the Cao's method with the enhanced capability of improving system capacity and reliability of data transmission [Ren, paragraphs 0062, 0087].

As per claim 2, Cao discloses the method of claim 1, further comprising: 
omitting unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, omitting unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)].

As per claim 3, Cao discloses the method of claim 2, further comprising: 
mapping the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].

As per claim 4, Cao discloses the method of claim 3, 
wherein the second resource allocation includes less resource elements that the first resource allocation [paragraphs 0065, 0097, wherein the second resource allocation includes less resource elements that the first resource allocation (CUE may transmit at least one code block based on less than all code block groups of the transport block during the SL cooperation phase)].

As per claim 5, Cao discloses the method of claim 3, 
wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 16, paragraphs 0147, 0148, 0151, 0170, 0183, 0205, wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions (shift based outer code which can correct an arbitrary number of failed CBs)].

As per claim 7, Cao discloses the method of claim 1, further comprising: 
transmitting control information to indicate a part of the second encoding configuration different from the first encoding configuration [paragraphs 0055, 0064, 0109, 0120, 0207, 0210, transmitting control information to indicate a part of the second encoding configuration different from the first encoding configuration (BS may send scheduling information via a control channel (e.g. downlink control information (DCI)))].

As per claim 8, Cao discloses the method of claim 1, 
wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 9, Cao discloses the method of claim 1, 
wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 10, Cao discloses the method of claim 1, 
wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups [fig. 7, 16, paragraphs 0005, 0122, 0131, 0179, wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups (the transport block comprising a plurality of code block groups)].

As per claim 11, Cao discloses a method of wireless communications by a relay node [fig. 6A, paragraphs 0001, 0075, 0098, a method of wireless communications by a relay node (the SL communication capabilities of UE cooperation)], comprising: 
attempting, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 	
encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is a same configuration as the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is a same configuration as the first encoding configuration (CUE may use the same redundancy version (RV))], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; 
mapping, at the relay node, the one or more second transport block portions to the resource allocation [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping, at the relay node, the one or more second transport block portions to the resource allocation (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].
replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)]; and
transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].
Cao does not explicitly disclose second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration.
However, Ren teaches second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration [fig. 2, paragraphs 0062, 0073, 0077, 0096, 0098, 0102, 0105, 0107, 0122, second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration (codeword indication information may alternatively be multiplexed with a rank indicator (RI) field, that is, the joint coding information may indicate not only a codeword, but also a rank; using a codeword identifier (multiple codewords (first and second)) currently scheduled and a rank and transmission precoding corresponding to the codeword; first uplink data is the same as the second uplink data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including encoding according to a second rank that is same as corresponding one of a first rank as taught by Ren because it would provide the Cao's method with the enhanced capability of improving system capacity and reliability of data transmission [Ren, paragraphs 0062, 0087].

As per claim 16, Cao discloses the method of claim 11, 
wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 17, Cao discloses the method of claim 11, 
wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink  [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 18, Cao discloses the method of claim 11, 
wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups [fig. 7, 16, paragraphs 0005, 0122, 0131, 0179, wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups (the transport block comprising a plurality of code block groups)].

As per claim 19, Cao discloses a relay node for wireless communication [fig. 4, paragraphs 0004, 0064, 0087, 0095, a relay node for wireless communication (a cooperating UE (CUE) act as relays for other UEs)], comprising: 
a memory configured to store instructions [fig. 2, paragraph 0081, a memory configured to store instructions (memory 208 stores instructions and data)]; and 
at least one processor communicatively coupled with the memory [fig. 2, paragraphs 0078, 0081, at least one processor communicatively coupled with the memory (executed by the processing unit(s) 200)], wherein the at least one processor is configured to: 
attempt, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 
encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is different from the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is different from the first encoding configuration (two different categories, first DL multicast phase; second SL HARQ feedback)], wherein to encode the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration that is different from the first encoding configuration associated with the plurality of first transport block portions that are received on the first link  [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration that is different from the first encoding configuration associated with the plurality of first transport block portions that are received on the first link  (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; and
transmit, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].
Cao does not explicitly disclose second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link.
However, Ren teaches second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link [fig. 2, paragraphs 0062, 0073, 0098, 0102, 0105, 0107, 0122, second encoding configuration comprises encoding according to a second rank that is different from a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link (codeword indication information may alternatively be multiplexed with a rank indicator (RI) field, that is, the joint coding information may indicate not only a codeword, but also a rank; using a codeword identifier (multiple codewords (first and second)) currently scheduled and a rank and transmission precoding corresponding to the codeword; wherein the multiple codewords comprise different rank)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including encoding according to a second rank that is different from a first rank as taught by Ren because it would provide the Cao's node with the enhanced capability of improving system capacity and reliability of data transmission [Ren, paragraphs 0062, 0087].

As per claim 20, Cao discloses the relay node of claim 19, wherein the at least one processor is further configured to: 
omit unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, omit unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)].

As per claim 21,  Cao discloses the relay node of claim 20, wherein the at least one processor is further configured to: 
map the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, map the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].

As per claim 22, Cao discloses the relay node of claim 21, 
wherein the second resource allocation includes less resource elements that the first resource allocation [paragraphs 0065, 0097, wherein the second resource allocation includes less resource elements that the first resource allocation (CUE may transmit at least one code block based on less than all code block groups of the transport block during the SL cooperation phase)].

As per claim 23, Cao discloses the relay node of claim 21, 
wherein to map the one or more second transport block portions to a second resource allocation, the at least one processor is further configured to shift a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 16, paragraphs 0147, 0148, 0151, 0170, 0183, 0205, wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions (shift based outer code which can correct an arbitrary number of failed CBs)].

As per claim 25, Cao discloses the relay node of claim 19, wherein the at least one processor is further configured to: 
transmit control information to indicate a part of the second encoding configuration different from the first encoding configuration [paragraphs 0055, 0064, 0109, 0120, 0207, 0210, transmit control information to indicate a part of the second encoding configuration different from the first encoding configuration (BS may send scheduling information via a control channel (e.g. downlink control information (DCI)))].

As per claim 26, Cao discloses a relay node for wireless communication [fig. 4, paragraphs 0004, 0064, 0087, 0095, a relay node for wireless communication (a cooperating UE (CUE) act as relays for other UEs)], comprising: 
a memory configured to store instructions [fig. 2, paragraph 0081, a memory configured to store instructions (memory 208 stores instructions and data)]; and 
at least one processor communicatively coupled with the memory [fig. 2, paragraphs 0078, 0081, at least one processor communicatively coupled with the memory (executed by the processing unit(s) 200)], wherein the at least one processor is configured to: 
attempt, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 	
encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is a same configuration as the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is a same configuration as the first encoding configuration (CUE may use the same redundancy version (RV))], and wherein to encode the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; 
map, at the relay node, the one or more second transport block portions to the resource allocation [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping, at the relay node, the one or more second transport block portions to the resource allocation (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].
replace, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)]; and
transmit, from the relay node, the one or more second transport block portions on a second link according to the resource allocation [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].
Cao does not explicitly disclose second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration.
However, Ren teaches second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration [fig. 2, paragraphs 0062, 0073, 0077, 0096, 0098, 0102, 0105, 0107, 0122, second encoding configuration comprises encoding according to a second rank that is same as corresponding one of a first rank of the first encoding configuration (codeword indication information may alternatively be multiplexed with a rank indicator (RI) field, that is, the joint coding information may indicate not only a codeword, but also a rank; using a codeword identifier (multiple codewords (first and second)) currently scheduled and a rank and transmission precoding corresponding to the codeword; first uplink data is the same as the second uplink data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including encoding according to a second rank that is same as corresponding one of a first rank as taught by Ren because it would provide the Cao's node with the enhanced capability of improving system capacity and reliability of data transmission [Ren, paragraphs 0062, 0087].

As per claim 31, Cao discloses the method of claim 1, 
wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version or a second modulation and coding scheme that is different from a corresponding one of at least one of a first redundancy version or a first modulation and coding scheme of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, ... that is different from a corresponding one of at least one of a first redundancy version, ... (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE? transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)].

As per claim 32, Cao discloses the method of claim 11, 
wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version or a second modulation and coding scheme that is different from a corresponding one of at least one of a first redundancy version or a first modulation and coding scheme of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, ... that is different from a corresponding one of at least one of a first redundancy version, ... (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE? transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)].

Claims 13-15 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Ren, and in further view of Baldemair et al., (hereinafter Baldemair), U.S. Publication No. 2021/0068138.

As per claim 13, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 14, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 15, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions
However, Baldemair teaches determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the successfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 28, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's node with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 29, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's node with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 30, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions; and wherein to transmitting the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including the reference signal only overlapping with the successfully decoded ones as taught by Baldemair because it would provide the Cao's node with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bhamri et al., U.S. Publication No. 2020/0178281, discloses “sidelink” communication between nodes at the same level.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469